Citation Nr: 1751674	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1951 to August 1953.  

The Veteran died in April of 2010.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from an Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) rating decision in November 2013.

On November 8, 2012 the Appellant's notice of disagreement was received indicating that she disagreed with the RO's denial of entitlement to death pension benefits.  The RO reviewed the Veteran's claim file and noted a claim for entitlement to service connection for the Veteran's cause of death, Dependency and Indemnity Compensation (DIC) had not been previously filed or considered.  The Appellant was contacted on September 11, 2013 to clarify what claim (s) was/were being appealed.  At that time, the Appellant clarified she was not seeking an appeal of the denial of entitlement to death pension benefits, due to excess net-worth but was instead seeking entitlement to service connection for the cause of the Veteran's death.  A claim for entitlement to service connection for the cause of the Veteran's death was initiated and is reflected as the issue herein.

The Appellant testified at a hearing before the undersigned Veterans Law Judge in January 2017 at the Atlanta, GA RO.  A transcript of that hearing is of record.

The issue of service connection for the cause of the veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Appellant seeks service connection for the cause of the Veteran's death.  The evidence of record indicates on of the underlying causes of the Veteran's death was hypertension.  In the January 2017 board hearing, the Appellant testified that the Veteran, prior to his death, had been seeing his cardiologist, Dr. J.M. and that Dr. J.M. had recently retired.  The Appellant further stated that Dr. J.M.'s clinic or practice had been moved to Athens Regional Hospital.  There are currently no medical records in the Veteran's claim file from cardiologist, Dr. J.M.  The Board finds that these absent medical records are relevant in deciding the Appellant's claim for service connection for cause of the Veteran's death.  

The Certificate of Death shows that the immediate cause of the Veteran's death as congestive heart failure due to or as a consequence of diabetes due to or as a consequence of hypertension.  Prior to his death, service connection was in effect for degenerative joint disease of the lumbar spine, gluteal maximus muscle wound, right hand extensor tendon damage, degenerative joint disease of the thoracic spine, scar at the base of the left thumb and 4th finger, residuals of retained foreign body in the soft tissue of the pelvis, all related to shrapnel injuries incurred in combat, as well as service connection for degenerative joint disease of the cervical spine.  At the hearing before the Board, the appellant posited that the congestive heart failure and hypertension were related to his multiple shell fragment wound injuries.


Accordingly, the case is REMANDED for the following action:

1.  Please contact the Appellant and request she provide authorizations for the medical records of cardiologist, Dr. J.M. of the Athens Regional Hospital, then make reasonable efforts to associate any identified records with the claims file.

2.  Obtain a medical opinion from a cardiologist or other qualified physician regarding the cause of the Veteran's death. The claims folder, to include any relevant electronic records, should be available for review.  

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of service origin, individually or in combination, caused or contributed substantially or materially to cause the Veteran's death.  Complete, clearly-stated rationale for all conclusions reached must be provided.  The examiner must address the appellant's statements that include the Veteran's inability to walk or exercise as a result of his combat wounds (see hearing transcript, page 9) and retained fragments caused or aggravated his heart disabilities.  

3.  Thereafter, readjudicate the pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


